      Case 4:20-cv-03484 Document 56 Filed on 06/08/21 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division            Houston                            Case Number             4:20-CV-03484
                                              Fiest Mart, LLC


                                                    versus
                                        Willis of Illinois, Inc. et al.



           Lawyer’s Name                  Serine Consolino
                Firm                      Aegis Law Group LLP
                Street                    801 Pennsylvania Ave, NW
          City & Zip Code                 Washington, D.C. 20004
         Telephone & Email                281-610-1141
      Licensed: State & Number            D.C. Bar No. 1033847
       Federal Bar & Number               D.D.C. Bar No. 1033847


 Name of party applicant seeks to                            ACON Investments, L.L.C.
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:        6/8/2021         Signed:



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
